Citation Nr: 0927853	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for residuals of a laceration of the right middle 
finger.

2.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the right ankle.  

3.  Entitlement to a disability rating in excess of 10 
percent for traumatic arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

The Board notes that through various statements, the Veteran 
is claiming entitlement to earlier effective dates or 
retroactive increases in the ratings assigned for his ankle 
disabilities and the residuals of a laceration of the right 
middle finger.  The United States Court of Appeals for 
Veterans Claims has held once a decision assigning an 
effective date has become final, as is the case here, a 
claimant may not properly file, and VA has no authority to 
adjudicate, a freestanding earlier effective date claim in an 
attempt to overcome the finality of an unappealed RO 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 
(2006). Therefore, the Veteran has no basis to assert a free-
standing claim for an earlier effective date for an increased 
rating. Rather, his claim must either be based on an active 
appeal, or on the basis of clear and unmistakeable error 
(CUE) in a prior final decision.  

With respect to CUE, the Board notes that a CUE claim must be 
pled with specificity, and the Board finds no basis to 
interpret any of the Veteran's statements in connection with 
this appeal as a CUE claim.  Therefore, the Veteran's claims 
for an earlier effective date are not valid and the Board 
will not address them here.  However, the Board notes that 
the Veteran is free to file a CUE claim at any time, as such 
a claim by its nature is not limited by finality of prior 
decisions.  


REMAND

The record reveals that the Veteran failed to report for VA 
compensation and pension examinations pertaining to his 
claims in January, July and December 2008.  The law provides 
that, when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be rated based on the evidence 
of record, in the case of an original compensation claim, or 
the claim shall be denied in the case of any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase.  38 C.F.R. § 3.655(b).  
For the reasons expressed below, the Board finds that the 
Veteran has demonstrated good cause.  

In a written statement received sometime after the 
cancellation of the July 2008 appointment, the Veteran 
indicated that he did not go to the examination because he 
cannot travel in cold weather or hot weather because of his 
severe respiratory condition.  He further explained that he 
repeatedly requested VA to schedule his appointment in late 
March or April or in September or October.

A cancellation report from the January 2008 examination 
indicates that the Veteran requested a rescheduled 
appointment because he could not travel during the cold 
months due to severe asthma.  While he did not show for an 
appointment in July 2008, he also cancelled another 
appointment in December 2008 because it was scheduled during 
the cold weather months.

The Veteran's letter also explains why he did not report for 
the July 2008 examination.  As the Veteran was under the 
impression his claims were for an earlier effective date for 
the disability ratings, he did not think a current 
examination would be necessary and the evidence of record 
would be sufficient to establish the earlier date.  However, 
he also indicated that he will report for another examination 
and that he believes his finger and ankle disabilities have 
worsened since his last VA examination.

Based on the foregoing, the Board finds that the Veteran has 
demonstrated good cause for failing to attend the scheduled 
appointments.  In addition, the Board assumes the Veteran's 
request for another examination and belief that his 
disabilities have increased in severity indicates a 
willingness on the part of the Veteran to report, provided 
the exam is scheduled during the preferred months. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the 
disabilities at issue during the period 
of these claims.  If it is unable to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to provide the 
outstanding evidence.

2.  Then, the Veteran should be afforded 
an examination with sufficient expertise 
to determine the current degree of 
severity of his service-connected left 
and right ankle disabilities and right 
middle finger disability.  Due to the 
Veteran's health, the examination should 
be scheduled sometime during late March 
through April, or September through 
October, unless the Veteran indicates 
that he is able to report for an 
examination at another time.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including range of 
motion studies in degrees, should be 
performed.

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected ankle and finger 
disabilities on the Veteran's ability to 
work.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the remanded claims.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




